Exhibit 10.29

PROMISSORY NOTE SECURED BY MORTGAGE

 

$1,500,000.00

  

Atlanta, Georgia

  

December 30, 2011

FOR VALUE RECEIVED, the undersigned, Guy W. Millner residing at 3640 Tuxedo
Road, Atlanta, Ga.30325 (the “Borrower”), promises to pay to the order of
AssuranceAmerica Corporation with offices at 5500 Interstate North Parkway,
Suite 600, Atlanta Georgia 30328, (the “Lender”), on or before the earlier to
occur of (i) December 30, 2018, (ii) the sale and closing of the sale of the
property securing this Note, or (iii) the payment of that certain Note of even
date herewith from AssuranceAmerica Corporation payable to Borrower in the
amount of $1,500,000.00, in lawful money of the United States, and in
immediately available funds, at such place as the holder of this Note from time
to time may designate to Borrower in writing, the principal sum of One Million
Five Hundred Thousand and No/100 dollars ($1,500,000.00) and to pay interest
thereon in arrears at the fixed rate of Five Percent (5%) per annum payable each
quarter beginning March 30, 2012 and each quarter thereafter.

This Note and all amounts required to be paid hereunder, are all secured by a
Mortgage of even date herewith on real estate described therein.

All payments made on this Note (including, without limitation, prepayments)
shall be applied, at the option of the Lender, first to late charges and
collection costs, if any, then to accrued interest and then to principal.
Interest payable hereunder shall be calculated for actual days elapsed on the
basis of a 360-day year. Accrued and unpaid interest shall be due and payable
upon maturity of this Note. After maturity or in the event of default, interest
shall continue to accrue on the Note at the rate set forth above plus five per
cent and shall be payable on demand of the Lender.

The outstanding principal amount of this Note may be prepaid by the Borrower in
whole at any time or in part from time to time without any prepayment penalty or
premium; provided, that upon such payment any interest due to the date of such
prepayment on such prepaid amount shall also be paid. Notwithstanding anything
in this Note to the contrary, the interest rate charged hereon shall at no time
exceed the maximum rate allowable by applicable law. If any stated interest rate
herein exceeds the maximum allowable rate, then the interest rate shall be
reduced to the maximum allowable rate, and any excess payment of interest made
by the Borrower at any time shall be applied to the unpaid balance of any
outstanding principal of this Note.

Borrower shall be in default hereunder if any of the following “events of
default” occur. These shall consist of:

(i) default in the payment by the Borrower to the Lender of principal or

 

-1-



--------------------------------------------------------------------------------

interest under this Note as and when the same shall become due and payable;

(ii) default by the Borrower under any other obligation, instrument, note or
agreement for borrowed money, beyond any applicable notice and/or grace period;

(iii) breach under that certain Deed of Trust of even date between the parties
hereto;

(iv) institution of any proceeding by or against the Borrower under any present
or future bankruptcy or insolvency statute or similar law and, if involuntary,
if the same are not stayed or dismissed within sixty (60) days, or the
Borrower’s assignment for the benefit of creditors or the appointment of a
receiver, trustee, conservator or other judicial representative for the Borrower
or the Borrower’s property or the Borrower’s being adjudicated a bankrupt or
insolvent.

However, non-monetary defaults are not deemed to be defaults unless not cured
within thirty (30) days of written notice from Lender of such default

Upon the occurrence of any event of default, interest shall accrue on the
outstanding balance of this Note at the default rate of Ten Percent (10%) per
annum, the entire unpaid principal amount of this Note and all unpaid interest
accrued thereon shall, at the sole option of the Lender or other holder, without
demand or notice, become immediately due and payable, and the Lender shall
thereupon have all the rights and remedies provided hereunder or under the Deed
of Trust, or now or hereafter available at law or in equity.

If, following an event of default, the holder of this Note employs attorneys to
enforce collection of this obligation, in whole or in part, then Borrower will
pay, a reasonable fee for such attorneys’ and any legal assistants’ services,
regardless of whether suit is instituted and, if a suit or other action or
proceeding is instituted to enforce payment of all or any portion of this
obligation, for all trial and appellate proceedings, if any. Borrower also will
pay (i) all other costs of collection incurred, and (ii), all costs and
reasonable attorneys’ and legal assistants’ fees incurred by the holder for all
administrative, trial, and appellate proceedings involving this obligation.

The remedies of Lender as provided herein and in the Deed of Trust shall be
cumulative and concurrent, and may be pursued singly, successively or together,
at the sole discretion of Lender, and may be exercised as often as occasion
therefor shall arise. No act of omission or commission of Lender, including
specifically any failure to exercise any right, remedy or recourse, shall be
effective as a waiver thereof unless it is set forth in a written document
executed by Lender and then only to the extent specifically recited therein. A
waiver or release with reference to one event shall not be construed as
continuing, as a bar to, or as a waiver or release of, any subsequent right,
remedy or recourse as to any subsequent event.

This Note will be interpreted, construed, applied, and enforced according to the
laws of the State of Georgia, regardless of where executed or delivered, where
payment is made, where any action or other proceeding involving this Note is
instituted, or whether the laws of the State of Georgia otherwise would apply
the laws of another jurisdiction. Borrower irrevocably agrees that subject to
Lender or Holder’s sole and absolute election, all actions and proceedings in
any way arising from or relating to this Note shall be litigated in courts
having situs within the State of Georgia, or at Holder’s option where any of the

 

2



--------------------------------------------------------------------------------

Holder’s places of business are located or where Borrower is domiciled. Borrower
hereby consents and submits to the jurisdiction of any local, state or federal
court located within any such county and state and Borrower hereby agrees to
service of legal process in any such action by certified or registered mail,
return receipt requested.

Borrower, and any endorser or guarantor of this Note hereby waives presentment,
demand and notice, protest and all other demands and notices in connection with
the delivery, acceptance, performance, default, or enforcement of this Note and
assents to any extension or postponement of the time of payment or any
indulgence, to any substitution, exchange or release of collateral and to
addition or release of any other party primarily or secondarily liable.

This Note shall be binding upon the successors and assigns of the undersigned
Borrower and shall inure to the benefit of the successors, heirs and assigns of
the Lender.

IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
first stated above.

 

Borrower: /s/ Guy W. Millner Guy W. Millner, an individual

 

3



--------------------------------------------------------------------------------

This Document Prepared By and Return to:

Real Estate Mortgage

THIS MORTGAGE made this 30th day of December, 2011 between Virginia Wright
Millner, herein called Mortgagor, in consideration of the promissory note from
AssuranceAmerica Corporation, herein called Mortgagee, (the terms “Mortgagor”
and “Mortgagee” include all parties in each capacity to this instrument and
their respective heirs, personal representatives, successors and assigns; the
term “note” includes all promissory notes described herein) to Guy W. Millner,
the spouse of Mortgagor, and related Warrant Agreement, and Security Agreement,
given in exchange for a promissory note from Guy W. Millner to mortgagee and
this mortgage from Mortgagor to Mortgagee. Mortgagor hereby mortgages to
Mortgagee the real property in Palm Beach County, Florida, described as:

Lot 57 and that part of Lot 59 lying north of a line parallel to and 70 feet
north of the south line of said Lot 59, LONE CABBAGE ISLAND DEVELOPMENT now
renamed EVERGLADES ISLAND, according to the Plat thereof recorded in Plat Book
18, Page 31, Public Records of Palm Beach County, Florida; also known as 631
Island Drive, Palm Beach, Florida 33480.

TOGETHER with all easements, connected therewith, improvements now or hereafter
made thereon, fixtures attached thereto, any furniture or furnishings located
thereon or therein and any reversions, remainders, rents, issues and profits
thereof as security for the payment of the promissory note, a copy of which is
attached.

AND Mortgagor hereby covenants:

1. That Mortgagor is in actual possession and seized of said real property in
fee simple with full power and lawful right to mortgage the same; that said
property is free from all liens and encumbrances except as set forth herein;
that Mortgagor fully warrants the title to said real property and will defend
the same against lawful claims of all persons whomsoever.

2. To pay all money required by this mortgage promptly when due.

3. To pay all taxes, assessments, levies, liabilities, obligations and
encumbrances of every description now on or which may hereafter accrue on said
property, or this mortgage when due. If any part thereof not paid when due,
Mortgagee may pay it without waiving the option to foreclose this mortgage or
any other right hereunder.

4. To pay all costs and expenses together with reasonable attorney’s fees
(including appellate proceedings) incurred by Mortgagee because of any default
by Mortgagor under this mortgage.

5. To keep the improvements now or hereafter on said property insured against
loss by fire or other hazards included in the terms “extended coverage” and
“other perils” in a minimum amount secured by this mortgage. The policy shall be
held by and made payable to Mortgagee by standard New York mortgagee clause
without contribution as Mortgagee’s interest may appear. If any money becomes
payable under such policy, then all checks for said money will be made payable
to Mortgagor and Mortgagee and the proceeds shall be first applied to restore
the mortgaged property to the condition it was immediately before the loss
occurred and if there be any excess or if the property not so restored then
Mortgagee may apply the same to the payments last due on the debt secured hereby
or may permit Mortgagor to use it, or any part thereof, for other purposes
without waiving or impairing any lien or right hereunder. If Mortgagor fails to
obtain such policy, Mortgagee may procure it and pay therefore without waiving
the option to foreclose this mortgage or any other right hereunder.

6. To permit, commit or suffer no waste, impairment or deterioration of said
property or any part thereof.

7. That if said property, or any part thereof, is taken by eminent domain,
Mortgagee shall have the right to receive and apply all money paid for such
taking to the payments last due on the debt secured hereby or may permit
Mortgagor to use it, or any part thereof, for other purposes without waiving or
impairing any lien or right under this mortgage.

8. That if Mortgagee shall hold another mortgage or lien on said property, a
default under such other mortgage or lien shall constitute a default under this
mortgage also. Any default under this mortgage shall likewise constitute a
default under such other mortgage or lien. If foreclosure proceedings under any
mortgage or lien (whether held by Mortgagee or another) affecting said property
are instituted, this shall constitute a default under this mortgage.

9. If all or any part of the property herein is transferred without the
Mortgagee’s prior written consent, the Mortgagee may require all sums secured
hereby immediately due and payable.

10. That Mortgagee may forbear to enforce defaults under this mortgage or may
extend the time for payment of any money secured hereby or may take other or
additional security and may deal directly with any owner of said property in all



--------------------------------------------------------------------------------

respects pertaining to this mortgage and said note, or either, without notice to
or the consent of any person liable under this mortgage and said note, or
either, and without discharging or affecting the liability of any person liable
under this mortgage and said note, or either.

11. That the rents, profits, income, issues and revenues of said property
(including any personal property located thereon or therein) are assigned and
pledged as further security for the payment of the debt secured hereby with the
right (but no duty) on the part of Mortgagee to demand and receive and apply
them on said debt at any time after a default hereunder

12. That if any dispute arises involving said note and this mortgage, or either,
wherein Mortgagee incurs any costs (regardless of whether or not legal
proceedings are instituted) or if any action or proceeding (including appellate
proceedings) shall be maintained by any person other than Mortgagee wherein
Mortgagee is made a party, all expenses incurred by Mortgagee to prosecute or
defend the rights created by this mortgage and said note, or either, together
with reasonable attorney’s fees and costs, whether same be rendered for
negotiation, trial or appellate work, shall be paid by Mortgagor.

13. That if any money secured hereby is not fully paid within 10 days after it
becomes due, or if any covenant or agreement of said note and this mortgage, or
either, is breached, Mortgagee shall have the option to accelerate payment of
the entire principal and any other money secured hereby as immediately due and
payable without notice. Time is of the essence of this mortgage. Any payment
made by Mortgagee under paragraphs 3, 4, 5, or 11 shall bear interest at the
maximum legal rate from the date of payment and shall be secured by this
mortgage. No waiver of or failure to enforce any default or obligation under
this mortgage and said note, or either, shall constitute a waiver of any
subsequent default or of the terms of either instrument. If there is any
conflict between the terms of this mortgage and said note, the terms of this
mortgage shall prevail.

In Witness Whereof, the mortgagor has hereunto set her hand and seal the day and
year first above written.

 

MORTGAGOR: /s/ Virginia W. Millner Virginia W. Millner

 

STATE OF GEORGIA   )      ) SS.    COUNTY OF [ILLEGIBLE]   )   

Sworn to and subscribed before me this 30th day of December, 2011, by Virginia
W. Millner, who is personally known to me or who have
produced                                       
                                                      as identification.

 

LOGO [g2846471.jpg]       /s/ Arina J. Meeuwsew       Signature of Acknowledger
     

 

/s/ Arina Meeuwsew

      Typed or Printed name       Notary Public       My Commission Expires: